Title: Editorial Note
From: 
To: 


            
            
            At the close of the first session of the Seventh Congress in May 1802, the House of Representatives and the Senate adjourned to the first Monday in December, which would fall on the 6th (AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States…Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled…by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 11:306, 1296). Jefferson had a partial draft of his annual message ready by 18 Nov., the day on which he asked James Madison to look it over (see Document I). The drafts of the second annual message have not been found, however. The earliest version that survives is a final version in Jefferson’s hand, printed in this volume at 15 Dec.
            
            No written comments by Madison about the draft message are extant (nor are there any for the first annual message; see Vol. 35:614). The draft that Jefferson asked Madison to review was incomplete—lacking, Jefferson noted, a conclusion and the parts “respecting the treasury department.” Jefferson must have completed the sections pertaining to the Treasury while Madison looked over the rest of the document, for Albert Gallatin received the draft on the 19th, and, as his remarks on the text make clear, by that time it included the paragraphs on finances (Documents I-III below). After Gallatin saw the draft, the president sent it to Henry Dearborn, then to Robert Smith, and finally to Levi Lincoln. They perhaps all reviewed the same copy: Lincoln, for one, certainly saw pages that someone else had scrutinized before him, for he mentioned a spot “already marked” with a question (Document IX). Jefferson had used a similar process in drafting his first annual message in 1801, sending it to his advisers in succession. His plan in November 1802, as he stated at the outset, was to let the members of the cabinet see the draft individually, then meet with them as a group (Vol. 35:611–52; Documents I-II, V, and VIII). There is no record of that meeting. 
            In preparing his first annual message, Jefferson gave each section a heading in the margin. Those section titles were in place through the drafting process, then Jefferson had Meriwether Lewis omit them from the final version received by Congress (Vol. 36:53). The headings served a purpose as he constructed the annual message, but he did not consider them part of the finished state of the document. He employed a similar process in November 1802. The final copy in his hand contains marginal headings, which did not appear in the versions seen by the House and Senate (see 15 Dec.). And, as he had done with the 1801 message, he assigned the section headings in the early stages of drafting. When Gallatin reviewed the text on 21 Nov., he called some portions of it by the titles they had in Jefferson’s later fair copy, such as “Naval estimates” and “Dry dock” (see Document III below and the message at 15 Dec.).
            Gallatin’s comments, read in conjunction with Jefferson’s fair copy, reveal something of the contents of the early stage of the document. Jefferson put marks in the margin of Gallatin’s suggestions according to the action he took on each item: “qu” for topics to be queried; “+” for suggestions he accepted, and “–” for one rejected suggestion (Gallatin’s request that he eliminate or scale back the proposal for a dry dock at the Washington navy yard). Sections seen by Gallatin that remained in the finished version include the introduction and the paragraphs on countervailing duties, naval estimates, the dry dock, American seamen discharged in foreign ports, Mississippi Territory and the agreement with the Choctaws, the militia, Louisiana, Native Americans in the northwestern territories, finance, and estimates. Topics that Jefferson modified according to Gallatin’s suggestions (and perhaps those of other advisers) included the addition of a separate paragraph on the Georgia boundaries; shrinking the part on naval estimates, language about the authority to act; modification of the discussion of the dry dock, including the excision of the phrase “singular advantage” mentioned by Gallatin; and the addition of language Gallatin suggested regarding Louisiana (Document III).
            In his comments on the portion of the message relating to finances, Gallatin underlined a passage at the beginning of each of the items he numbered 1 and 4–8. Those underlined phrases were quotations from Jefferson’s draft. An examination of the finished message indicates that the president eliminated, modified, or augmented his language in those passages in accordance with Gallatin’s comments. Jefferson did not take up Gallatin’s suggestions of adding something to the message about the admission of Ohio as a new state and omitting the Wabash salt spring. Nor did he mention the expiration of the law regarding trading houses as Gallatin suggested. He followed the Treasury secretary’s advice to remove a section on “Missouri”—which introduced the idea of “an expedition out of our own territory” in Gallatin’s words (Document III)—and put that topic in a message to Congress on 18 Jan. in which he also brought up the trading houses. Whereas Jefferson and Gallatin exchanged several communications about finances during the drafting phase of the first annual message in 1801 (see Vol. 35:624–30, 632, 636–8), in November 1802 there was only one document of that sort from Gallatin, an accounting of receipts and expenditures for the 12 months that ended 30 Sep. 1802 (Document IV below).
            A section relating to extradition of foreign seamen who deserted from their ships in the United States was in the draft when Gallatin saw it and as late as Smith’s review a few days after that (Documents III and VII). All we know about that passage is what can be inferred from the two advisers’ comments about it. Both questioned its appropriateness for the message, and it was gone by the time Jefferson made his clean copy of the final state of the manuscript.
            Dearborn received the draft from the president on 22 Nov. and replied the following day (Documents V and VI). He made only two comments. Jefferson was apparently following Dearborn’s advice when he stated, in the final message, that success with the dry dock at Washington could lead to the construction of similar facilities elsewhere. Jefferson did not incorporate Dearborn’s other suggestion, about a magazine and armory in South Carolina.
            No note from Jefferson asking Smith to read the draft has survived, but the secretary of the navy probably received the pages about 24 Nov. Jefferson received Smith’s remarks, which like Dearborn’s were brief, on the 25th (Document VII). On that day also, Jefferson asked Lincoln to give the message “scrupulous” but prompt attention (Document VIII).
            Lincoln’s response (Document IX) was more extensive than Dearborn’s or Smith’s. Jefferson marked Lincoln’s comments as he had Gallatin’s, using “+” or “–” in the margin to signify acceptance or rejection of a suggestion. The text of the finished message shows that Jefferson did not incorporate Lincoln’s advice about the introductory section. Jefferson did alter the end of the second paragraph of the message (on discriminating duties) to follow the attorney general’s phrasing. The final wording of the message implies that Jefferson did use phrasing from Lincoln’s third paragraph (for the section on discriminating duties) and perhaps from Lincoln’s third paragraph, about the Mississippi Territory. (In the latter case, it is difficult to know if Lincoln was providing new wording, which Jefferson then followed with some modification, or if Lincoln was urging a modification of existing language that Jefferson chose to leave unaltered.) Lincoln advised changing “a measure of urgency” to “a desirable measure” in the section on the Mississippi Territory, but Jefferson ultimately used neither phrase in his final version.
            Gallatin and Smith both acknowledged the significance of the paragraph on the Louisiana cession to diplomatic relations, and they used almost the same expression to characterize its importance. According to Gallatin, that passage was “the most delicate part” of the address, and Smith praised Jefferson’s skillful handling of “the delicacy of the Case” (Documents III and VII). In terms of domestic politics, Gallatin argued that “political enemies,” as well as opponents of Washington as the capital city, would attack the plan for the dry dock. But only Lincoln directly addressed the broader political context in which Jefferson’s communication to Congress would be received. Several times in his remarks, the attorney general speculated about how “the opposition” or “the minority” would react to portions of the message (Document IX).
            The serial examinations of the draft message by the advisers took one week, from Jefferson’s referral of the document to Madison on 18 Nov. to his receipt of Lincoln’s comments on the 25th. That was less than half the time the same process had taken in November 1801. Gallatin’s comment to Jefferson in Document III that the “things you want to be done” in the 1802 message “are very few” acknowledged that this communication to Congress was less complex than the one of the previous year. Jefferson and his cabinet had also worked out a procedure in 1801 that made for an efficient vetting of the draft of the second annual message.
            Although Gallatin, in his remarks on the draft, referred to the message as “the speech,” there is no evidence that Jefferson considered breaking the precedent he had established in 1801 and delivering the message as an oration rather than a written communication. Probably well before the anticipated convening of Congress, he made his fair copy, revised it with a few changes, and had Lewis write out the copies for the houses of Congress. After Lewis had done so, Jefferson made a late addition to the end of the paragraph on the dry dock, which he inserted in the margin of his retained copy and Lewis squeezed in as an interlineation on the versions for the House and Senate (see note 12 to the message at 15 Dec.). Jefferson reviewed Lewis’s work and signed the three documents—his own copy and the two he would send to Congress. His final act in the composition of the message was to write the date of its submission, 15 Dec., on each of those manuscripts.
          